DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/914,098 filed 06/26/2020 and Amendment filed 05/09/2022.
Claims 1-20 remain pending in the Application.
The terminal disclaimer filed on 05/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application 16/914,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/09/2022, with respect to claims 1-20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Vincenzoni et al. (US Patent 10,089,078) discloses A circuit including a multiplier, an adder, a first result register and a second result register coupled to outputs of the multiplier and the adder, respectively. The circuit further includes: a first selection unit configured to selectively provide, to the multiplier and in response to a first control signal, a first value from a first plurality of values; and a second selection unit configured to selectively provide, to the multiplier and in response to a second control signal, a second value from a second plurality of values (Abstract), but lacks specific arrangements of elements in the manner recited in the instant claims as was indicated previously. The Prior art Foltin et al. (“FPGA demonstrator of a Programmable Ultraefficient Memristor-based Machine Learning Inference Accelerator”; 2019 IEEE International Conference on Rebooting Computing (ICRC); Year: 2019; Conference Paper; Publisher: IEEE) discloses Hybrid analog-digital neuromorphic accelerators show promise for significant increase in performance per watt of deep learning inference and training, including an FPGA demonstrator of a programmable hybrid inferencing accelerator, with memristor analog dot product engines emulated by digital matrix-vector multiplication units (Abstract), wherein neural network weights are stored in situ on silicon die, eliminating communication energy and time overheads incurred by moving the weights from an external DRAM memory, wherein the electric current summation along each column of an analog cross-bar can be emulated by a digital adder and register (Page 1), where the register value is incremented by a weight value when the row input is 1 for a given input row bit, as the row address counter iterates over all weight matrix rows (Page 3), but lacks specific arrangements of elements in the manner recited in the instant claims as was indicated previously.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/26/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851